Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/527,815, the examiner acknowledges the applicant's submission of the amendment dated 11/04/2020.  Claims 1-6, 8-15, and 17-20 have been amended. Claims 7 and 16 have been canceled. Claims 1-6, 8-15, and 17-20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasser (US9859013) in view of Shen (US20160070643).
 A system comprising: a memory component (Lasser: Fig. 1, NVM 103); and a processing device, operatively coupled with the memory component (Lasser: Fig. 1, controller 120), to perform operations comprising: receiving a request to write data at the memory component (Lasser: "In some implementations, the method 900 may be performed at a controller of a data storage device, such as the controller 120 of FIG. 1 or FIG. 2. For example, the controller 120 may receive a command from the host device 130 to write data to the non-volatile memory 103, and the controller 120 may determine whether to write the data according to the first mode or according to the second mode by accessing the value 176 of the counter 174, and/or a value randomly generated by the RNG 170, from the non-volatile memory 103" (column 17, lines 15-24)); responsive to receiving the request to write the data at the memory component, determining a first random value; determining whether the first random value satisfies a first threshold criterion (Lasser: Fig. 1, random number generator 170; "In some implementations, the method 900 may be performed at a controller of a data storage device, such as the controller 120 of FIG. 1 or FIG. 2. For example, the controller 120 may receive a command from the host device 130 to write data to the non-volatile memory 103, and the controller 120 may determine whether to write the data according to the first mode or according to the second mode by accessing the value 176 of the counter 174, and/or a value randomly generated by the RNG 170, from the non-volatile memory 103" (column 17, lines 15-24); column 12, lines 53-67; column 6, lines 28-41); … selecting a first write operation mode from a plurality of write operations modes(Lasser: Column 12, lines 53-67. The plurality of write operations include curing write and normal write, and operation of which depends on the associated random ; and performing a write operation to write the data at the memory component in accordance with the first write operation mode (Lasser: Column 12, lines 53-67; column 17, lines 15-24. Write operation is selected accordingly and performed.).  
Lasser does not teach responsive to determining that the first random value does not satisfy the first threshold criterion, determining a second random value, and determining whether the second random value satisfies a second threshold criterion; and responsive to determining that the first random value does not satisfy the first threshold criterion and the second random value does satisfy the second threshold criterion; however, Shen teaches responsive to determining that the first random value does not satisfy the first threshold criterion, determining a second random value, and determining whether the second random value satisfies a second threshold criterion; and responsive to determining that the first random value does not satisfy the first threshold criterion and the second random value does satisfy the second threshold criterion (Shen: paragraphs 0091-93 and 0101-102; figure 5).
Lasser and Shen are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser to include responsive to determining that the first random value does not satisfy the first threshold criterion, determining a second random value, and determining whether the second random value satisfies a second threshold criterion; and responsive to determining that the first random value does not satisfy the first threshold criterion and the second random value does satisfy the second threshold criterion as taught by Shen since doing so would provide the benefit of [Shen: " By determining the mode associated with the block, the counter value may be selectively adjusted based on the mode. The number of program/erase cycles may be tracked using statistical techniques where a probability of adjusting the counter value based on a program/erase operation when the block is in the SLC mode is a different probability than a probability of adjusting the counter value based on a program/erase operation when the block is in the MLC mode. By using different probabilities for the different modes, a single counter may be used to track the program/erase cycles associated with the block regardless of the mode of the block. Additionally, the single counter may be used when the block is able to switch between (e.g., back-and-forth) the SLC mode and the MLC mode. Additionally, by using a single counter to track a number of program/erase cycles corresponding to the block regardless of the mode of the block" (paragraph 0103); paragraph 0005].
Therefore, it would have been obvious to combine Lasser and Shen for the benefit of creating the system as specified in claim 1.
As per claim 2. The system of claim 1, wherein determining the first random value, comprises: causing a generation of the first random value that is with a first range of values, wherein the first range of values correspond to a frequency at which at least one of the plurality of write operation [[mode ]]modes is to be performed (Lasser: "As another example of implementing curing write operations every Nth write operation on average, the memory management system may select, for each write operation, whether to perform a curing write operation or a regular write operation. A curing write operation may be selected with a probability of 1/N (e.g., by .  
As per claim 3. The system of claim 1, wherein determining whether the first random value satisfies the first threshold criterion, comprises determining whether the first random value that is generated to be within a first range of values satisfies [[a ]]the first threshold criterion associated with the first range of values, (Lasser: "In one or more other implementations, determining whether to write the data according to the first mode or according to the second mode is based on a probabilistic condition being satisfied. To illustrate, the RNG 170 may randomly (or pseudo-randomly) generate a value, such as a randomly generated value 178. In this example, if the randomly generated value 178 satisfies a threshold value, the probabilistic condition is satisfied, and the non-volatile memory may write the data into the particular location according to the second mode. If the randomly generated value 178 fails to satisfy the threshold value, the probabilistic condition is not satisfied, and the non-volatile memory may write the data into the particular location according to the first mode" (column 6, lines 28-41)).  
 The system of claim 3, the processing device to perform the operations further comprising: responsive to determining that the first random value does [[not ]]satisfy the first threshold criterion associated with the first range of values, selecting a second write operation mode from the plurality of write operation modes (Lasser: column 6, lines 28-41. Condition failure causes data write according to a different write mode), and performing a write operation to write the data at the memory component in accordance with the second write operation mode (Lasser: column 6, lines 28-41).
As per claim 5. The system of claim 3, wherein determining whether the first random value that is generated to be within the first range of values satisfies the first threshold criterion associated with the first range of values, comprises: comparing the first random value that is generated to be within the first range of values to a comparison value within the first range of values (Lasser: Column 12, lines 53-67; column 6, lines 28-41. Range as represented by N); responsive to determining that the first random value equals the comparison value in view of the comparison, determining that the first random value satisfies the first threshold criterion (Lasser: "In this example, if the randomly generated value 178 satisfies a threshold value, the probabilistic condition is satisfied, and the non-volatile memory may write the data into the particular location according to the second mode" (column 6, lines 33-37)); and responsive to determining that the first random value does not equal the comparison value in view of the comparison, determining that the first random value does not satisfy the first threshold criterion (Lasser: "If the randomly generated value 178 fails to satisfy the threshold .  
As per claim 17. A method comprising: receiving a request to write data at a memory component; responsive to receiving the request to write the data at the memory component, determining a first random value; determining whether the first random value satisfies a first threshold criterion: responsive to determining that the first random value does not satisfy the first threshold criterion, determining a second random value, and determining whether the second random value satisfies a second threshold criterion; and responsive to determining that the first random value does not satisfy the first threshold criterion and the second random value does satisfy the second threshold criterion, selecting a first write operation mode from a plurality of write operations modesThe rationale in the rejections of claim 1 is herein incorporated.
As per claim 18. The method of claim 17, wherein [[to ]]determining the first random value, comprises: causing a generation of the first random value that is with a first range of values, wherein the first range of values correspond to a frequency at which at least one of the plurality of write operation [[mode ]]modes is to be performed.  The rationale in the rejections of claim 2 is herein incorporated.
As per claim 19. The method of claim 17, further comprising: determining whether the first random value that is generated to be within a first range of values satisfies [[a ]]the first threshold criterion associated with the first range of values, The rationale in the rejections of claim 3 is herein incorporated.
As per claim 20. The method of claim 17, further comprising: determining whether the first random value that is generated to be within a first range of values satisfies [[a ]]the first threshold criterion associated with the first range of values, The rationale in the rejections of claim 4 is herein incorporated.
Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lasser (US9859013) in view of Shen (US20160070643) as applied to claim 6 above, and further in view of Chu (US20140269043).
As per claim 6. Lasser teaches …; performing a write operation to write the data at the memory component in accordance with ...  (Lasser: column 17, lines 15-33; column 12, lines 53-67; column 6, lines 28-41).
Lasser does not teach determining the [[a ]]second random value that is generated to be within a second range of values; wherein determining whether the second random value satisfies a second threshold criterion comprises determining criterion associated with the second range of values; responsive to determining that the second random value does not satisfy criterion associated with the second range of values; however, Shen teaches determining the [[a ]]second random value that is generated to be within a second range of values; wherein determining whether the second random value satisfies a second threshold criterion comprises determining criterion associated with the second range of values; responsive to determining that the second random value does not satisfy criterion associated with the second range of values (Shen: paragraphs 0091-93 and 0101-102; figure 5).
Lasser in view of Shen does not teach select a third write operation mode from the plurality of write operation modes and the third write operation mode; however, Chu teaches select a third write operation mode from the plurality of write operation modes and the third write operation mode (Chu: "In one example, programming profiles can be saved for different programming methods (such as a standard low-energy write, a force write, and so forth, as example programming methods). These profiles can be reconfigured post-manufacture to change the write behavior of the memory device. The profiles may be implemented or routed to the cells in an array to change the write behavior for different write operations (e.g., a standard write versus a force write) or to address a technology limitation post-manufacture (e.g., lowest energy for set bits but force write for reset bits)" (paragraph 0038)).
Lasser, Shen, and Chu are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser in view of Shen to include select a third write operation mode from the plurality of write operation modes and the third write operation mode as taught by Chu since doing so would provide the benefit of [Chu: "In one example, programming profiles can be saved for different programming methods (such as a standard low-energy write, a force write, and so forth, as example programming methods). These profiles can be reconfigured post-manufacture to change the write behavior of the memory device. The profiles may be implemented or routed to the cells in an array to change the write behavior for different write operations (e.g., a standard write versus a force write) or to address a technology limitation post-manufacture (e.g., lowest energy for set bits but force write for reset bits)" (paragraph 0038)].
Therefore, it would have been obvious to combine Lasser, Shen, and Chu for the benefit of creating the system as specified in claim 6.
As per claim 9. The system of claim 2, wherein the processing device is to perform the operations further comprising: … selecting the first range of values from a plurality of ranges of values (Lasser: column 12, lines 32-42 and 53-67).  
Lasser does not teach determining whether a state of the memory component satisfies a memory state condition; and responsive to determining that the state of the memory component satisfies the memory state condition; however, Chu teaches determining whether a state of the memory component satisfies a memory state condition; and responsive to determining that the state of the memory component satisfies the memory state condition (Chu: paragraph 0038; "In some examples, a system may include circuitry, software or firmware to periodically change a mask. In other words, a sequence controller or other device may generate or route mask settings which change at predetermined intervals or when predetermined conditions are met, such as for write operations when data 
Lasser and Chu are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser to include determining whether a state of the memory component satisfies a memory state condition; and responsive to determining that the state of the memory component satisfies the memory state condition as taught by Chu since doing so would provide the benefit of [Chu: "In one example, programming profiles can be saved for different programming methods (such as a standard low-energy write, a force write, and so forth, as example programming methods). These profiles can be reconfigured post-manufacture to change the write behavior of the memory device. The profiles may be implemented or routed to the cells in an array to change the write behavior for different write operations (e.g., a standard write versus a force write) or to address a technology limitation post-manufacture (e.g., lowest energy for set bits but force write for reset bits).
In some examples, a system may include circuitry, software or firmware to periodically change a mask. In other words, a sequence controller or other device may generate or route 
Therefore, it would have been obvious to combine Lasser and Chu for the benefit of creating the system as specified in claim 9.
As per claim 10. The system of claim 1, wherein the plurality of write operation modes comprise the first write operation mode [[ and]], a second write operation mode, … wherein a write operation of the first write operation mode writes an entire data unit of the memory component (Lasser: "1. Provide a mechanism for a memory management system to write new data into a page such that marginal cells are “cured” and no cell remains marginal after the operation. Such a “curing” write operation may be slower than a regular (non-curing) write operation" (column 12, lines 21-25)), and wherein a write operation of the … write operation mode writes to a portion of a data unit of the memory component (Lasser: "The write command 182 may instruct the non-volatile memory 103 to write data into the group 150 of storage elements, such as by instructing the non-volatile memory 103 to write a “1” value to the storage element 151" (column 4, lines 32-36)).  
Lasser does not teach a third write mode; however, Chu teaches a third write mode (Chu: "In one example, programming profiles can be saved for different programming methods .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lasser (US9859013) in view of Shen (US20160070643) and Chu (US20140269043) as applied to claim 6 above, and further in view of M.P. et al. (US20080028099).
As per claim 8. Lasser in view of Chu does not teach wherein the first range of values correspond to a first frequency at which the second write operation mode is to be performed, wherein the second range of values correspond to a second frequency at which the first write operation mode is to be performed, ; however, M.P. teaches wherein the first range of values correspond to a first frequency at which the second write operation mode is to be performed, wherein the second range of values correspond to a second frequency at which the first write operation mode is to be performed,  (M.P.: "In one embodiment, the programmable control unit 350 may determine the threshold values, which correspond to each type of data units based on the configuration values and the scratch pad threshold (ST) value. In one embodiment, the programmable control unit 350 may generate a first threshold value, a second threshold value, and a third threshold value, which correspond to the first type, the second type, and the third 
Lasser, Chu, and M.P. are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser in view of Chu to include wherein the first range of values correspond to a first frequency at which the second write operation mode is to be performed, wherein the second range of values correspond to a second frequency at which the first write operation mode is to be performed, as taught by M.P. since doing so would provide the benefit of [M.P.: "In one embodiment, the programmable control unit 350 may determine the threshold values, which correspond to each type of data units based on the configuration values and the scratch pad threshold (ST) value. In one embodiment, the programmable control unit 350 may generate a first threshold value, a second threshold value, and a third threshold value, which correspond to the first type, the second type, and the third type of exception data units respectively. In one embodiment, the first threshold value, the second threshold value, and the third threshold value may indicate the proportion of the first 
Therefore, it would have been obvious to combine Lasser, Chu, and M.P. for the benefit of creating the system as specified in claim 8.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lasser (US9859013) in view of Ha (US20200066342)
As per claim 11. A system comprising: a memory component (Lasser: Fig. 1, NVM 103); and a processing device, operatively coupled with the memory component (Lasser: Fig. 1, controller 120), to perform operations comprising: receiving a request to write data at the memory component (Lasser: "In response to the write command 182, the non-volatile memory 103 may determine whether to write the data according to the first mode that skips writing values into storage elements that contain the values or according to the second mode that writes the values into the storage elements that contain the values" (column 6, lines 9-14)); responsive to receiving the request to write the data at the memory component, determining a counter value of a counter (Lasser: Fig. 1, counter 174 and counter value 176; column 6, lines 9-27)selecting a first write operation mode from a plurality of write operation modes based on … (Lasser: "In some implementations, the non-volatile memory 103 determines whether to write the data according to the first mode or the second mode based on the counter value 176 indicated by the counter 174. The counter value 176 may ; and performing a write operation to write the data at the memory component in accordance with the first write operation mode (Lasser: column 6, lines 14-24).
Lasser does not teach a comparison of the counter value to a random value that is generated to be within a range of values; however, Ha teaches a comparison of the counter value to a random value that is generated to be within a range of values (Ha: paragraphs 0138-141).
Lasser and Ha are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser to include a comparison of the counter value to a random value that is generated to be within a range of values as taught by Ha since doing so would provide the benefit of [Ha: "In one embodiment, the programmable control unit 350 may determine the threshold values, which correspond to each type of data units based on the configuration values and the scratch pad threshold (ST) value. In one embodiment, the programmable control unit 350 may generate a first threshold value, a second threshold value, and a third threshold value, which correspond to the first type, the second type, and the third type of exception data units respectively. In one embodiment, the 
Therefore, it would have been obvious to combine Lasser and Ha for the benefit of creating the system as specified in claim 11.
As per claim 12. The system of claim 11, wherein to select the first write operation mode from the plurality of write operation modes, the processing device is further to: compare the counter value to the comparison value (Lasser: column 6, lines 9-27. Where threshold value is the comparison value); and determine that the counter value is equal to the comparison value based on the comparison, wherein to select the first write operation mode from the plurality of write operation modes is responsive to determining that the counter value equals the comparison value (Lasser: column 6, lines 9-27. Where counter value equals the threshold value, and a corresponding write mode is selected).  
Lasser does not teach comparing the counter value to the random value; and determining that the counter value is equal to the random value based on the comparison, … responsive to determining that the counter value equals the random value; however, Ha teaches comparing the counter value to the random value; and determining that the counter value is equal to the random value based on the comparison, … responsive to determining that the counter value equals the random value (Ha: paragraphs 0138-141).
As per claim 14. The system of claim 12, wherein the processing device is to perform the operations further comprising: determining that the counter value does not equal the  selecting a second write operation mode from the plurality of write operation modes (Lasser: "In response to the write command 182, the non-volatile memory 103 may determine whether to write the data according to the first mode that skips writing values into storage elements that contain the values or according to the second mode that writes the values into the storage elements that contain the values. In some implementations, the non-volatile memory 103 determines whether to write the data according to the first mode or the second mode based on the counter value 176 indicated by the counter 174. The counter value 176 may indicate a number of write operations that have been performed at the particular location using the first mode since a most recent write operation was performed at the particular location using the second mode. If the counter value 176 satisfies (e.g., equals or exceeds) a threshold value, the non-volatile memory 103 may write the data into the particular location according to the second mode. If the counter value 176 fails to satisfy the threshold value, the non-volatile memory 103 may write the data into the particular location according to the first mode" (column 6, lines 9-27)); and performing a write operation to write the data at the memory component in accordance with the second write operation mode (Lasser: " If the counter value 176 satisfies (e.g., equals or exceeds) a threshold value, the non-volatile memory 103 may write the data into the particular location according to the second mode. If the counter value 176 fails to .  
Lasser does not teach determining that the counter value does not equal the random value based on the comparison; responsive to determining that the counter value does not equal the random value; however, Ha teaches determining that the counter value does not equal the random value based on the comparison; responsive to determining that the counter value does not equal the random value (Ha: paragraphs 0138-141).
As per claim 15. The system of claim 14, wherein the processing device i-s to perform the operation further comprising: responsive to performing the write operation to write the data at the memory component in accordance with the second write operation mode, increment the counter to a new counter value (Lasser: "To illustrate, a memory management system may keep a counter (e.g., the counter 174) per page for counting the number of regular write operations to the corresponding page since the last curing write operation. Alternatively, the memory management system may keep a counter per block for counting the number of regular write operations performed at the corresponding block since the last curing write operation was performed at the block. Each page of the block may be cured in response to the count equaling or exceeding N times the number of pages in the block" (column 12, lines 43-52)), wherein the new counter value is used to select a next write operation mode from the plurality of write operation modes for a subsequent request to write data to the memory component (Lasser: column 12, lines 43-52).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lasser (US9859013)  in view of Ha (US20200066342) as applied to claim 12 above, and further in view of Qin et al. (US20190147941).
As per claim 13. Lasser teaches performing the write operation to write the data at the memory component in accordance with the first write operation mode, … that is within the range of values (Lasser: column 6, lines 9-27; column 12, lines 32-42 and 53-67).  
Lasser does not teach responsive to … generating [[a ]]the random value; however, Qin teaches responsive to … generating [[a ]]the random value (Qin: "In response to the randomly generated number not including the predetermined relationship (e.g., a “NO” in block 1008), the method 1000 returns to block 1002 to continue detecting write disturbances (return 1010). In response to the randomly generated number including the predetermined relationship (e.g., a “YES” in block 1008), the method 1000 includes a tracking circuit incrementing a counter (block 1012)" (paragraph 0159); paragraphs 0157 and 0161).
Lasser and Qin are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lasser to include responsive to … generating [[a ]]the random value as taught by Qin since doing so would provide the benefit of [Qin: "In response to the randomly generated number not including the predetermined relationship (e.g., a “NO” in block 1008), the method 1000 returns to block 1002 to continue detecting write disturbances (return 1010). In response to the randomly generated 
Therefore, it would have been obvious to combine Lasser and Qin for the benefit of creating the system as specified in claim 13.
Response to Amendment
Applicant's arguments with respect to the 35 USC 102 and 103 rejections filed on 11/04/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that Lasser fails to disclose the amended subject matter of in claim 1, specifically: “determining whether the first random value satisfies a first threshold criterion; responsive to determining that the first random value does not satisfy the first threshold criterion, determining a second random value, and determining whether the second random value satisfies a second threshold criterion; and responsive to determining that the first random value does not satisfy the first threshold criterion and the second random value does satisfy the second threshold criterion”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Lasser and Shen (US20160070643) above: (Shen: “The method 500 may include generating a random number (R) constrained within a range of 0 through (N−1), where N is a positive integer greater 
In Applicant’s arguments, Applicant states that Lasser fails to disclose the amended subject matter of in claim 11, specifically: “selecting a first write operation mode from a plurality of write operation modes based on a comparison of the counter value to a random value that is generated to be within a range of value”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Lasser and Ha (US20200066342) above: (Ha: “The comparator circuit 118 may compare the counts CNT to the corresponding the random numbers RN. The comparator circuit 118 may comprise a plurality of comparators, each corresponding to one of the banks of the first and second nonvolatile 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/04/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-6, 8-15, and 17-20 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/K.L./Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135